Citation Nr: 0026754	
Decision Date: 10/06/00    Archive Date: 10/12/00	

DOCKET NO.  95-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated 70 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
August 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO), which granted the veteran service 
connection for PTSD and rated this disorder as 50 percent 
disabling.  A subsequent RO rating action in October 1997 
increased the disability evaluation for the veteran's PTSD 
from 50 percent to 70 percent, effective from June 1993.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected PTSD is shown to be 
productive of no more than severe social and industrial 
impairment; total occupational and social impairment due to 
PTSD symptomatology is not demonstrated, and this disorder 
does not preclude him from securing or following a 
substantially gainful occupation.  



CONCLUSION OF LAW

The criteria for a total (100 percent) rating for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.16(c) (effective prior to November 7, 1996), 
4.132 Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. § 4.130 Diagnostic Code 9411 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service personnel records reflect the veteran's combat 
service and his award of two Purple Hearts for wounds 
received in action against the enemy.  

In June 1993, the veteran submitted a claim of service 
connection for PTSD.  Accompanying the veteran's statement in 
support of his claim were statements from his brother and 
sister relating their accounts of the veteran's behavior 
following his Vietnam service.  The veteran was described by 
his siblings as prone to uncontrolled fits of anger, 
confrontational, impatient, neglectful of maintaining his 
residence, and socially isolated and estranged from them.  
Also received from the veteran at this time were a statement 
from a private physician, Tibor E. Frekko, M.D., and a 
supervisor at the United States Postal Service facility where 
he was employed, and a neighbor of the veteran.  Dr. Frekko 
noted that he had seen the veteran during 1986, initially for 
a physical exam in February of that year, and had encouraged 
the veteran to reduce his alcohol consumption, which he 
eventually succeeded in doing in August 1996.  The veteran's 
Postal Service supervisor related that the veteran often 
exhibited an aggressive and sometimes menacing behavior 
towards his fellow employees, and on occasion was 
confrontational and/or antagonistic in his relationship with 
others on the job.  He stated that, in December 1991, he 
warned the veteran that he would face disciplinary action and 
that his job would very likely be in jeopardy.  He then 
proceeded to refer the veteran to a mandatory "employee 
assistance program."  The veteran's neighbor related that 
living next door to the veteran was an unnerving experience.  
She described the veteran as a sad loner who was 
uncommunicative and sullen.  She added that he seemed to have 
no friends or relatives, as she had never witnessed anyone 
visiting him.  

A licensed clinical social worker in April 1993 who 
participated in the veteran's weekly group therapy at a 
community counseling center noted that the veteran had been 
referred by his employer for rage management.  He noted that 
the veteran had difficulty reaching out to others and/or 
finding pleasure in any activities.  

At a VA psychiatric examination in October 1993, the veteran 
described his military service in Vietnam and his heavy 
exposure to combat.  He said that, following service, he 
drank heavily and got into innumerable fights, which caused 
him to get fired from a large number of jobs in different 
parts of the world on oceangoing tugs-all with oil 
companies.  It was noted that the veteran had been having 
recurrent nightmares and recurrent intrusive thoughts about 
twice a week for 24 years, which upset him so much that he 
became especially irritable or even unable to go to work.  
The veteran complained that he had difficulty sleeping and 
being in crowds, and was very irritable, not good with 
people, unpleasant with fellow employees, unable to help 
himself, and lacking in patience and ability to concentrate.  

On mental status examination, the veteran was described as 
having an impassive wooden facies, and a strange empty look 
in his eyes as if unreachable.  He sat immobile, was quickly 
impatient at some of his examiner's questions, and made it 
clear that he did not want to talk much.  He appeared deeply 
but chronically depressed, but probably unaware of it.  His 
speech was in quick short bursts.  The examiner stated that 
the therapist-patient relationship felt hopeless, as if it 
would take forever to reach him if it could be done.  The 
examiner observed that he did not think the veteran showed 
any feelings.  The veteran did not seem to have obvious 
illusions or hallucinations, but his behavior (at work and in 
bed with his gun) suggested persecutory delusions.  His 
intellectual functioning was found to be quite good; he was 
well oriented and showed good memory.  His insight and 
judgment seemed impaired.  Thought content was obsessed with 
Vietnam.  His stream of thought seemed unimpaired.  Severe 
PTSD and chronic severe dysthymia were the pertinent 
diagnoses.  The examiner commented that the veteran was able 
to handle funds, but was very disabled occupationally, and 
was only marginally employable.  

In March 1995, the veteran was placed in paid leave status 
pending investigation into his conduct by his employer.  

A physician at the Town Center Psychiatric Associates, in a 
statement dated in March 1997, reported that he had been 
treating the veteran since April 1995 for PTSD, and that his 
symptoms were severe and impact every aspect of his life.  

A VA physician in a statement also dated in March 1997 
reported the veteran suffered from chronic severe PTSD, and 
that his symptoms rendered him unemployable.  

At a VA PTSD examination in March 1997, the veteran's 
examiner observed that the veteran was apparently easily 
irritable, as he had prior to the examination been impatient 
with reactions that had alarmed staff workers to the point 
where hospital police were summoned to monitor his presence.  
The examiner observed that in talking to the veteran he 
seemed to really appear to have the constellation of PTSD 
symptoms.  The veteran said that he isolated himself, and 
that he could only relate to other combat veterans.  The 
examiner noted that the veteran had survival guilt, 
flashbacks and outbursts of anger, and was no longer able to 
obtain treatment from the Veterans Center due to a physical 
altercation with someone there.  The veteran was observed by 
the examiner to be rational, coherent and cooperative, and to 
be under the belief that people did not like veterans.  It 
was noted that he had been working in the Post Office since 
1988, and had been subjected to being fired at one time.  The 
veteran stated that there were other combat veterans employed 
at his place of work, but that he did not talk to them 
because he believed they were lunatics, as they did not seek 
help.  

The examiner observed that the veteran's thinking seemed to 
lose touch with reality in many instances, and that he was 
liable to react with anyone, anywhere, provoking a reaction 
of fear in others, although he himself did not mean to.  The 
veteran was described by the examiner as a person with 
dignity, in the sense that he worked despite his handicap, 
and regardless of how much money he would receive would still 
like to keep working.  It was noted that he had been advised 
to stop working but that he wanted to do his best in any way 
that he could.  The veteran was reported to be quite 
handicapped emotionally, and to be devoid of any social life.  
It was, however, observed that the veteran was accompanied by 
a lady friend, and that she was the only human relationship 
that he had.  It was noted that the veteran had been 
previously found by clinicians and a social worker to have 
severe PTSD, and the examiner indicated that he concurred 
with this assessment.  The examiner stated that the veteran 
was marginally able to function thanks to medication and some 
support, but that it would be difficult to predict if he 
would be able to keep functioning or be tolerated in any kind 
of job.  The examiner concluded that he considered the 
veteran practically 100 percent disabled, in spite of his 
efforts and ability to work at a marginal level.  

A licensed clinical social worker in a statement dated in 
March 1997 observed that she had been treating the veteran 
for anger and depression due to severe chronic PTSD since 
1990, and that, since 1991, he had been attending 3-hour 
weekly group therapy sessions.  She stated that the veteran 
had also attended weekly group therapy sessions at the 
Veterans Center, but was expelled from these sessions after 
physically attacking the group facilitator.  She noted that 
the veteran had severe combat-related PTSD, which caused him 
to rebuke authority and become extremely unfriendly to others 
most of the time.  She added that, although she did not 
believe that the veteran was a danger to himself or others at 
the time, he was not able to sustain employment without the 
constant support of psychopharmacology and continued weekly 
therapy.  

At a VA PTSD examination in June 1998, the veteran related 
being at the end of his rope, as a result of two recent 
altercations at work in which he had been accused of 
threatening co-workers.  He said procedures to terminate him 
had been started.  He also related having an argument with a 
neighbor, which led to a violent altercation.  The veteran 
described a frequent tendency to get into arguments with 
people, a pattern of avoiding people and a lack of friends.  
The veteran stated that he had a quick temper, chronic 
depression and a high anxiety level.  He noted that he had a 
brother and sister with whom he had hardly any contact.  He 
reported a great deal of difficulty obtaining jobs and 
keeping them, but noted that, since 1989, he had worked at 
the Post Office as an electronic technician.  

On mental status examination, the veteran was alert and 
cooperative.  Affect was irritable and mood was depressed.  
There was no thought disorder and no delusions or 
hallucinations.  Sensorium was intact.  The veteran described 
some passive suicidal ideations.  The examiner concluded 
after reviewing the claims file that the veteran had PTSD 
with severe social and occupational impairment.  

Analysis

An allegation that a service-connected disability is more 
severe than presently rated is sufficient to make the claim 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Accordingly, the Board finds that the veteran's claim for a 
higher rating for his service-connected PTSD is well 
grounded.  38 U.S.C.A. § 5107(a).  The Board also finds that 
all relevant evidence has been obtained regarding this claim, 
and no further assistance to the veteran is required to 
comply with the duty to assist.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relationship to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires the medical reports be 
interpreted in light of the whole-recorded history, and that 
each disability must be considered from the point of view 
whether the veteran is seeking work.  38 C.F.R. § 4.7 
provides that where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating is to be assigned.  

VA has amended the criteria for rating mental disabilities, 
including PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1997).  These amendments became effective on November 7, 
1996.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to a veteran applies, unless Congress provided 
otherwise or permitted the Secretary to do otherwise, and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 69-90 (O.G.C. PREC 69-90).  Thus, the veteran's 
psychiatric disorder must be evaluated under both the old and 
the new rating criteria to determine which version is more 
favorable to him.  

Under the old criteria, a 70 percent evaluation requires 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or there 
must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought; or behavior processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy result in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Johnson v. Brown, 7 
Vet. App. 95 (1994).  

The revised schedular criteria embody the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition.  Under the revised 
schedular criteria, a 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); and an inability to establish and 
maintain effective relationships.  38 C.F.R. §  4.130, Code 
9411 (1999).  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name.  Id.  

Based on the clinical evidence in its entirety, the Board 
finds that the symptomatology of the veteran's psychiatric 
disorder warrants an evaluation no greater than the currently 
assigned 70 percent.  

As stated above, the criteria for a 100 percent evaluation 
requires total impairment of social and industrial 
functioning as a result of service-connected disability.  
Following a VA psychiatric examination in October 1993 and 
June 1998, the examining physicians concluded that the 
veteran had severe PTSD.  This assessment of the severity of 
the veteran's PTSD is consistent with that reported by the 
veteran's private treating clinicians in March 1997.  
Although these assessments of the veteran's PTSD are not in 
and of themselves determinative of the degree of disability, 
they nevertheless suggest that impairment due solely to PTSD 
is less than total.  

Although the veteran's VA examiner in March 1997 considered 
the veteran to be practically 100 percent disabled, he did 
observe that the veteran had in fact maintained continuous 
employment since 1988 at the U.S. Post Office, and 
furthermore had expressed enthusiasm for continuing 
productive employment despite having been advised to stop 
working.  

The Board finds that, although the veteran experiences 
episodes of explosive rage and isolates himself from others, 
he nevertheless has been successfully employed for a number 
of years, albeit not without difficulty.  Consequently, the 
Board is not persuaded by the evidence in its entirety that 
the veteran is totally occupationally impaired as a result of 
his PTSD symptomatology.  

Viewed as a whole, the symptoms of the veteran's PTSD produce 
no more than severe social and industrial impairment.  The 
veteran has not shown on VA psychiatric examinations, 
including his most recent examination in June 1998, to 
exhibit intermittent inability to perform activities of daily 
living, gross impairment in thought processes or 
communications, grossly inappropriate behavior, 
disorientation in time or place, or memory loss related to 
names of himself, family members, or of his prior occupation.  
To the extent the veteran has voiced suicidal thoughts, such 
thoughts are not shown to be persistent, and are passive in 
nature.  

Here we find it noteworthy that the veteran during the 
lengthy pendency of his current appeal has managed to 
maintain full time employment.  He furthermore exhibited both 
the capacity and the ability with medication and therapy to 
continue to do so.  Accordingly, we find that manifestations 
of the veteran's service-connected PTSD, while significant, 
are currently not productive of more than severe social and 
industrial impairment.  The PTSD does not produce total 
occupational and social impairment, nor are its symptoms 
totally incapacitating.  Thus, neither the old nor the new 
criteria for a 100 percent rating have been satisfied.  Nor 
is a 100 percent rating pursuant to the provisions of 38 
C.F.R. § 4.16(c) prior to November 7, 1996, appropriate 
because PTSD is not the veteran's only compensable 
service-connected disability.  

In sum, the current 70 percent disability evaluation is 
appropriate to the degree of social and industrial impairment 
shown by the record to be attributed to the veteran's 
service-connected PTSD.  Consequently, a rating greater than 
70 percent is not in order.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability, as 
prescribed in Fenderson v. West, 12 Vet. App. 119 (1999).  At 
no time since service has the veteran's PTSD been more 
severely disabling than is reflected by the current 70 
percent rating.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find that the evidence is approximately balanced 
as to warrant its application.  



ORDER

An increased evaluation for PTSD is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals




 

